Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 11/20/2020. In virtue of this communication, claims 1 – 15 are currently pending in the instant application.
Claim Objections
2.	Claim 11 is objected to because of the following informalities: acronym “QCL” should be spelled out.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are rejected under 35 U.S.C. 112(b), as being indefinite because they are unclear because “a signal” is defined twice (in lines 2 and 4), and “the control signal” (in line 9) is not defined. 
Claim 14 is rejected under 35 U.S.C. 112(b), as being indefinite because it is unclear because “the control signal” (in line 7) is not defined. 

Claims 2 - 12 are also rejected because they directly depend to claim 1.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 5 and 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (hereinafter “Hwang”) (Pub # US 2021/0297987 A1).
Regarding claims 1 and 14, Hwang discloses a mobile device (see UE 1120 in Fig. 11, [0008], [0124]), comprising: 
a transceiver (see RF transceiver 1125 in Fig. 11, [0008], [0124]), which, in operation, receives and/or transmits a signal (i.e., Wake up signal (WUS), see Fig. 28, [0300] for UE receiving a WUS signal); and 
a circuitry (see a processor 1121 in Fig. 11, [0008], [0124]), which, in operation: 
monitors a signal in a first set of resources (see Fig. 26 for WUS duration, see Fig. 28, [0300], [0303], [0307] for the UE receive a WUS resource to monitor control channel, i.e., PDCCH in Fig. 23); and 

to receive or transmit signal on a second set of resources (see [0295], [0297] for the UE monitors for PO (i.e., time resource/interval) to receive a paging message, and the paging message is included in the paging PDCCH or PDSCH scheduled by the paging PDCCH); and 
to, after a time period indicated in the monitored control signal, not receive or transmit signal on a second set of resources and monitor the control signal in the first set of resources (see [0302], [0303] discussing that depending on the particular WUS configured for the UE the UE will detect that WUS and monitor for a duration of paging occasions (PO) associated with that WUS and if none are detected switch back to monitoring the maximum WUS duration after monitoring for the number of Paging Occasions associated with the particular WUS; and as noted in paragraphs [0291], [0295], [0297], [0303] - [0304], [0316] - [0317] the WUS is periodically reconfigured on the SIB with different durations of PO based upon the quality of coverage (e.g., good or poor) of that UE). Thus it is obvious that the WUS indicates how long for the UE to monitor for PO 
The motivation would provide transmitting and receiving a WUS efficiently and reducing unnecessary paging monitoring operations of WUS capable UE, as suggested by Hwang (see Hwang, [0004], [0005]).
Regarding claim 2, Hwang discloses out of the time period, when the monitored control signal includes the indicator having a second value, continue monitoring the control signal in the first set of resources and not receive or transmit signal on a second set of resources (see [0291], [0295], [0297], [0300] - [0304], [0316] - [0317]).
Regarding claim 3, Hwang discloses wherein the first resource set is located in a fixed distance or a distance configured by radio resource control protocol from resources allocated for a synchronization signal or a reference signal (see Fig. 26, [0174], [0189], [0259], [0316], [0321], [0387]).
Regarding claim 4, Hwang discloses wherein the circuitry, in operation, within the time period does not monitor the control signal in the first set of resources (see [0295], [0297],  for the UE, in wakeup mode, monitors PO to receive a paging message thus not need to monitor for a WUS in WUS duration).
Regarding claim 5, Hwang discloses wherein the mobile terminal is referred to as being in a first mode out of the time period and as being in a second mode within the time period, and 37the circuitry, in operation, when the mobile device is in the second mode monitors the control signal in the first set of resources and sets the mobile device into the first mode after a power-saving period when the monitored control signal includes the indicator having the second value (see [0295] – [0304]).

Regarding claim 11, Hwang discloses wherein the circuitry, in operation, determines QCL relation or beam index association between the monitored control signal and the data channel in the second set of resources based on time, frequency or code resource of the detected control signal (see [0387] – [0393]).
Regarding claim 12, Hwang discloses wherein the monitoring of the first resource set includes less blind decodings than the monitoring of the second resource set (see [0207] for the UE blindly decodes the MPDCCH in a configured search space to obtain uplink and downlink data assignments, and see [0374], [0542] which discussing that there is a single WUS resource a UE should monitor and the increase of blind detection is unnecessary).
Regarding claims 13 and 15, Hwang discloses a network node (see base station BS 1110 in Fig. 11, [0124]), comprising: 
a transceiver (see transceiver 1115 in Fig. 11, [0124]), which, in operation, receives and/or transmits a signal (i.e., Wake up signal (WUS), see Fig. 27, [0015] [0300] for generating at least one WUS sequence and transmitting at least one WUS based on the generated WUS sequence); and 
a circuitry (see a processor 1111 in Fig. 11, [0124]), which, in operation: 
transmits a signal addressed to a mobile device (see UE 1120 in Fig. 11, [0008], [0124]) in a first set of resources (see [0124], [0174], [0316] – [0317] for the processor is 
when the transmitted signal includes identification of the mobile device and an indicator having a first value (see Fig. 27, [0297], [0318] for Paging Hyper-frames (PH) are periodically configured based on UE ID, and Paging time window (PTW) is defined in the PH which is configured by the BS based on the transmitted WUS), controls the transceiver: 
to receive or transmit signal on a second set of resources (see Fig. 27, [0318] for the BS may transmit a paging signal or paging channel based on the transmitted WUS, see [0105] for control information transmitted on the PDCCH is referred to as downlink control information (DCI), which contains uplink or downlink scheduling information, and the PDCCH carries information for resource allocation for a downlink shared channel (DL-SCH), information for resource allocation for a uplink shared channel, paging information for a paging channel (PCH), and a DL-SCH voice over Internet protocol (VoIP) corresponding to resource allocation for a higher layer control message); and 
to, after a time period indicated in the transmitted control signal, not receive or transmit signal on a second set of resources and transmit the control signal in the first set of resources (see [0291], [0295], [0297], [0303] - [0304], [0316] - [0317] the WUS is periodically reconfigured on the SIB with different durations of PO based upon the quality of coverage (e.g., good or poor) of that UE, and see [0316] – [0317], [0440] – [0441], [0456] for a repetition level of a 
The motivation would provide transmitting and receiving a WUS efficiently and reducing unnecessary paging monitoring operations of WUS capable UE, as suggested by Hwang (see Hwang, [0004], [0005]).
Allowable Subject Matter
7.	Claims 6 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 112 rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645